President.
You may read the receipt, as the defendant intended it, as for fifty bushels of wheat for the use of Hugh Brison, and find a general verdict of conviction. But if you are not satisfied with this, you may find a special verdict.
The jury found him guilty of forging a receipt for fifty pushels of wheat, for the use of Hugh Prison, and putting the name of Robert Lucky to it.
2 Hale 244-5.
Vaux's case, 4 Co. 44. 2 Hawk. 536-7.

Cogan's case, Leach, Crown Law 389.

Ross moved in arrest of judgment, on the variance between the indictment and the verdict.
Bradford, for the state, being asked by the court whether he had any hope of being able to support this verdict, said, he thought he could, and would look into it.
He afterwards gave it up, and desired that the defendant should be bound over to answer to another indictment.
At June sessions, 1794, Huffman was tried again, on another indictment, drawn up in the same words as the former, except that this one stated the receipt for the use of Hugh Prison.
To this indictment he pleaded a former conviction.
Ross, for defendant, on this plea, read and relied on 2 Hale’s P. C. 244-8.
President. The cases cited by Mr. Ross, are cases of acquittal on the merits, where the difference in the two indictments is chiefly circumstantial. Perhaps the same reasons which would preserve a presumed innocent man from a second trial, would not preserve a presumed guilty man. On the merits, Huffman has been convicted of a forgery, though not of the forgery stated the indictment on which he was tried. On the former indictment and verdict, no judgment could be given, because the verdict did not find the offence laid in the indictment; and because that indictment for forging the note stated in it, could be no bar to another indictment, for forging the note given in evidence.—The error is apparent on the record. And to say now, that this is an indictment for the same offence, would be, in fact, saying, that we ought to have given judgment on the former indictment. To let Huffman escape now, by saying, that Brison and Prison are the same, would be contradictory to the principle, on which he formerly escaped, that they are different. I should have thought this case the same, if, instead of a special verdict, there had been an acquittal, on account of the variance. For I go upon the principle, that the former indictment, stating a different offence from that stated in the present, is no bar to proceeding on this indictment. This plea therefore cannot avail the defendant.
On the trial of the general issue, the evidence was to the same effect as before ; and the jury found a general verdict of conviction.
2 Hawk. 320-6.
Leach's Cro. Law 239. ib. 77.
Leach’s Cro. Law 13.
1 St. L. 64.
Ross, for the defendant, (who was a wealthy man) moved in arrest of judgment;—1. Because the indictment is laid as a felonious forgery, and against the act of assembly, when it is not a felony under any act of assembly; and,
2. Because it is laid to defraud Hugh Prison, when there is no such man, and the representatives of the estate of Robert Lucky, when it ought to have been the representatives of Robert Lucky.
Bradford, for the state, read Henry Level’s case.
Mr. Ross was very importunate that no should be given, till he should have an opportunity of arguing this case again, which, on account of his absence, was not till March sessions, 1795, when he rested on the same points as before, and cited Westbeer’s case. He also moved for the remission of the defendant’s recognizance, forfeited for absence. This was granted on the terms of his paying reasonable costs to the witnesses at both trials. Sentence was then passed in the terms of the act of assembly of 1705, against counterfeiting hands and seals.